Third District Court of Appeal
                                State of Florida

                           Opinion filed July 20, 2022.
        Not final until disposition of timely filed motion for rehearing.
                              ________________

                              No. 3D21-1791
                         Lower Tribunal No. 21-8522
                            ________________

                       Luis Frank Navarro, et al.,
                                  Appellants,

                                      vs.

                             Tania M. Varela,
                                   Appellee.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Antonio Arzola, Judge.

      Palomares Starbuck & Associates, PLLC, and Lorenzo J. Palomares,
for appellants.

     RC Law Group, and Ria N. Chattergoon (Hollywood), for appellee.


Before LOGUE, HENDON, and GORDO, JJ.

     LOGUE, J.

     Appellants Navarro Hernandez, P.L. and Luis Navarro (collectively,

“Navarro”) appeal the trial court’s order granting in part and denying in part

their Motion to Compel Arbitration and Dismiss Case. While the trial court
ruled that Appellee Tania Varela’s claims for breach of contract, accounting,

and fraudulent misrepresentation were arbitrable under the parties’ contract,

the trial court denied Navarro’s request to compel arbitration as to Varela’s

claims for intentional infliction of emotional distress and violations of the

Florida Civil Rights Act. Navarro contends the trial court erred in failing to

compel arbitration as to all of Varela’s claims. Finding no error in the trial

court’s conclusion that the foregoing claims were not arbitrable because they

lacked a sufficient nexus to the contract containing the arbitration provision,

we affirm.

      Varela, an attorney, joined Navarro as a partner in 2018. Upon joining

the firm, Varela executed an addendum to the firm’s Operating Agreement

(the “Agreement”). The Agreement provided Varela’s compensation scheme,

budgeting    procedures    for   Varela’s   practice,   procedures    for   the

disassociation and expulsion of a partner, and, as relevant here, a mandatory

arbitration clause. The arbitration provision stated:

             This Agreement delegates to the Shareholders and
             the Managing Shareholder the exclusive right to
             make decisions (or make recommendations) in many
             areas. None of the matters so reserved for decision,
             or subject to a vote of the Shareholders, in
             accordance with this Agreement shall be litigated or
             submitted to arbitration, except that any unresolved
             disagreement as to any other matter, including any
             dispute regarding the interpretation of this
             Agreement or the rights and obligations of


                                       2
             Shareholders and Partners with respect to this
             Agreement, shall be submitted to an arbitration panel
             of three arbitrators. Each party to the dispute shall
             select an arbitrator and the two arbitrators selected
             shall by mutual agreement chose [sic] the third
             arbitrator. The decision of the arbitrators as to any
             matter properly submitted to arbitration shall be final
             and binding on all Partners, shall be issued to the
             Shareholders and Partners only and to no one else,
             and shall remain confidential. The attorneys’ fees
             and expenses of arbitration shall be reimbursed to
             the prevailing party or parties by the non-prevailing
             party or parties. Arbitration shall take place only in
             Miami-Dade County, Florida.

        On June 26, 2019, Navarro terminated Varela. Varela then filed the

underlying action, alleging claims for (I) Breach of Contract, (II) Accounting,

(III)   Intentional   Infliction   of   Emotional   Distress,   (IV)   Fraudulent

Misrepresentation, (V) Violation of the Florida Civil Rights Act-Discrimination

based on Gender/Pregnancy, and (VI) Violation of the Florida Civil Rights

Act-Discrimination based on Handicap. Varela’s claims for intentional

infliction of emotional distress and violations of the Florida Civil Rights Act

were based on factual allegations in her complaint concerning her high-risk

pregnancy and her requests for reasonable accommodations because of her

pregnancy. Navarro nevertheless argues these claims were also subject to

arbitration because they arose from the parties’ partnership relationship

under the Agreement.




                                          3
     “This Court reviews an order granting or denying a motion to compel

arbitration de novo.” Duty Free World, Inc. v. Miami Perfume Junction, Inc.,

253 So. 3d 689, 693 (Fla. 3d DCA 2018). “[T]he determination of whether a

particular claim must be submitted to arbitration necessarily depends on the

existence of some nexus between the dispute and the contract containing

the arbitration clause.” Seifert v. U.S. Home Corp., 750 So. 2d 633, 638 (Fla.

1999). To determine if such a nexus exists, we must determine whether a

“claim, as alleged in the complaint, arises from and bears such a significant

relationship to the contract between the parties as to mandate application of

the arbitration clause.” Id. at 640. “A contractual nexus exists between a

claim and a contract if the claim presents circumstances in which the

resolution of the disputed issue requires either reference to, or construction

of, a portion of the contract.” Jackson v. Shakespeare Found., Inc., 108

So.3d 587, 593 (Fla. 2013) (citing Seifert, 750 So.2d at 638).

     Varela’s claims for intentional infliction of emotional distress and

violations of the Florida Civil Rights Act, as pled in the complaint, do not

allege that Navarro’s conduct violated the Agreement, nor are her claims

based on the terms of the Agreement. Instead, Varela alleges Navarro

violated the Florida Civil Rights Act, which imposes legal duties on an

employer regardless of the existence of a contract, and committed the tort of



                                      4
intentional infliction of emotional distress, which provides duties “that would

extend to anyone, third parties as well as [Varela], who might be injured by

[Navarro’s] tortious conduct.” Seifert, 750 So. 2d at 641. Furthermore,

Varela’s intentional infliction of emotional distress and Florida Civil Rights

Act claims do not require reference to or construction of the Agreement.

      In Saunders v. St. Cloud 192 Pet Doc Hospital, LLC, 224 So. 3d 336

(Fla. 5th DCA 2017), the Fifth District reversed an order compelling

arbitration on claims for sex discrimination by an employee against her

employer. That court reasoned that “[a]though the employment agreement

created the legal relationship between Pet Doc and Sauders, her claims did

not relate directly to the contract itself.” Id. at 338. Instead, the complaint

addressed the employer’s duties under a local ordinance relating to

employer sex discrimination, not any particular duties created by the

contract. Id. at 339. “[T]he claims’ general relation to her employment does

not demand consideration of the underlying employment agreement.” Id.

This was true even though the employment agreement in that instance did

refer to workplace harassment and discrimination, which is not the case in

this matter.

      Similarly, in Club Mediterranee, S.A. v. Fitzpatrick, 162 So. 3d 251,

252-53 (Fla. 3d DCA 2015), this Court held that a premises liability and



                                      5
negligence action filed by an employee against her employer did not require

arbitration under the parties’ employment agreement because the factual

allegations of the complaint did not rely in any respect on the employment

agreement and there was no nexus between the terms and provisions of that

agreement and the assault which formed the basis of the employee’s

complaint.

      Accordingly, we find no error in the trial court’s conclusion that Varela’s

claims for intentional infliction of emotional distress and violations of the

Florida Civil Rights Act are not arbitrable because they lack a sufficient nexus

to the Agreement.

      Affirmed.




                                       6